Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a driver” but depends from claim 2 which defined “a driver”.  Thus it is unclear if reference is made to the same driver or a separate driver.
Claim 17 recites “anchor housing having at least one opening for translatably supporting a plurality of anchors including a barb anchor and a helical anchor”.  This limitation is unclear whether each anchor is translatable through separate openings, or if both anchors are intended to be translatable through one opening.  Based on the disclosure, the former is believed to be intended.  Examiner suggests wording the claim to define the plural openings.
Claim 17, final line, is also unclear how a central axis is defined by a plurality of openings.
Claim 18 lacks antecedence because it recites “the opening” at line 1 whereas claim 17 recites “at least one opening”.
Claim 19 lacks antecedence because it recites “the opening” at lines 3,4, and 6 whereas claim 17 recites “at least one opening”.
Claim 19 is also unclear because it further adds “an axis” (line 3) and a central axis (line 4).
Claim 20 lacks antecedence because it recites “the opening” at lines 3,4, and 7 whereas claim 17 recites “at least one opening”.
Claim 20 is also unclear because it further adds “an axis” (line 3) and a central axis (line 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,11-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Gross et al. USPUB20110166649 (“Gross”).
Gross discloses an implant 100 configured to be disposed about a cardiac valve comprising a frame and anchor housing 461 having an opening and a barb anchor (Fig 13-15) translatably disposed in the opening.  Note Gross discloses the barb anchors of Fig 13-15 may be interchanged with the depicted helical anchors of Fig 1 (para 0425,0415).
Regarding claim 2, Fig 15 shows a collar including a coupler 2160.
Regarding claim 3-4, Fig 15 and 16B show plurality of arms deflecting in different directions.
Regarding claim 6, collar is configured for mated engagement (Fig 15, para 0333,0399).
Regarding claim 7, anchor may be biased via nitinol (para 0328).
Regarding claim 11, Gross discloses a catheter and drive tube with coupler therein, and the barb anchor is releasably coupled to the drive tube for driving the anchor to tissue (para 0366,0376,0415)
Regarding claim 12, Fig 15 shows a collar including a coupler 2160 for reversible connection to a drive coupler (para 0366,0376,0415).
Regarding claim 13, para 0302 and Fig 11 show a barrel that may be mounted in the anchor housing.
Regarding claim 14, Fig 15 and 16B show plurality of arms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gross as described above for claims 1-4,6,7,11-14.
Gross appears to meet the additional limitation of two arms deflecting in opposing directions (See Figure 16B where arms deflect in the left and right directions).  However, if the three armed anchor of Gross Fig 15 and 16B is considered to not provide opposing directions, Gross teaches the number of prongs 2140 may be any suitable number (paragraph 0328).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify number of prongs from three to two or four, and equidistantly spaced, as suggested by Gross in order to provide a suitable anchor having a desired increased or decreased level of attachment.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross USPUB 20110166649 as described above for claims 1-4,6,7,11-14, and further in view of Anderson USPUB 20110172760 (“Anderson”).
Gross meets the limitations of claim 8, as described supra, but is silent to as explicitly including a flange and the flange having a diameter less than the opening.
Anderson teaches tissue anchors were well known to include a proximal neck and flange extending outward in order to provide pressure against tissue to resist extraction (Figures 2-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barb anchor of Gross to include a flange as taught in Anderson, and having a diameter to all movement through the opening in order to provide pressure against the valve tissue to resist extraction.  

Allowable Subject Matter
Claims 9-10,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774